UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-K R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:000-50590 Rexahn Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 11-3516358 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9620 Medical Center Drive Rockville, Maryland 20850 (Address of principal executive offices) (Zip Code) (240) 268-5300 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.0001par value per share NYSEAlternextUS Securities registered pursuant to Section12(g) of the Exchange Act: None Indicate by check mark if the registrant is not required to file reports pursuant to
